DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on April 01, 2019 has been considered by the Examiner.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-3, 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata (US Pub: 2013/0148155) and in further view of Armstrong et al (US Pub: 2013/0293924).
Regarding claim 1, Kitagata teaches: An image forming apparatus to communicate with an information processing apparatus [abstract], the image forming apparatus comprising: a reception unit configured to receive information for identifying a print service included in the information processing apparatus [fig. 10A: 1001, p0046]; and a transmission unit configured to transmit, to the information processing apparatus, a prohibition condition, wherein the prohibition condition represents a condition relating 
Nevertheless, in the same field of endeavor, Armstrong et al explicitly prescribes a prohibition condition in terms of a constraint applied to printing capability data [abstract].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to embed constraint/prohibition condition to of print settings in print capabilities data for indicating a relationship between print capabilities for a print setting and print capabilities for another print setting for improving usability.
 	Regarding claim 2, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kitagata further teaches: The image forming apparatus according to claim 1, further comprising a generation unit configured to generate a prohibition condition suitable for a print service that is enabled in the printing apparatus [figs. 10A and 10B, p0046, p0047 (Print setting based on printer capability/prohibition data is generated in association with the selected print service that is available/enabled.)].  Therefore, given Armstrong et al’s prescription on generating prohibition data and Kitagata’s disclosure on only displaying setting based on capability data of enabled and Regarding claim 3, the rationale applied to the rejection of claim 2 has been incorporated herein.  Kitagata further teaches: The image forming apparatus according to claim 2, wherein, in a case where the generation unit generates a prohibition condition suitable for a print service that is enabled in the image forming apparatus, the generation unit does not generate a prohibition condition suitable for a print service that is not enabled in the image forming apparatus [figs. 10A and 10B, p0046, p0047 (Print setting based on printer capability/prohibition data is generated in association with the selected print service that is available/enabled.)].  Therefore, given Armstrong et al’s prescription on generating prohibition data and Kitagata’s disclosure on only displaying setting based on capability data of enabled and selected print service, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to generate a prohibition condition for enabled print service for printing setting for improving overall process efficiency.
Claims 7-9 have been analyzed and rejected with regard to claims 1-3 respectively.

Claim 13 has been analyzed and rejected with regard to claim 7 and in .

5.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata (US Pub: 2013/0148155) and Armstrong et al (US Pub: 2013/0293924); and in further view of Minagawa (US Pub: 2013/0135668). 	Regarding claim 4, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kitagata does not specify a condition different among plurality of capabilities.  In the same field of endeavor, Minagawa teaches: The image forming apparatus according to claim 1, wherein, in a case where a specific capability of the print service corresponds to a plurality of capabilities and a prohibition condition is different among the plurality of capabilities, the prohibition condition is included in a prohibition condition suitable for the print service [p0101, fig. 12E: 1241, 1243, 1245, and 1246, figs. 13 (Variation in capabilities of a same printer associated with different SPID or user indicates a variable prohibition condition is included in capability suitable for a print service corresponding to a specific SPID/user.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to have a prohibition condition included in a prohibition condition suitable for a print service for generating a setting screen with proper setting items.
Regarding claim 10, the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 10 has been analyzed and rejected with regard to claim 4.

6.	Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata (US Pub: 2013/0148155) and Armstrong et al (US Pub: 2013/0293924); and in further view of Someshwar et al (US Pub: 2002/0116439). 	Regarding claim 5, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kitagata does not specify a capability corresponding to a plurality of capabilities.  In the same field of endeavor, Someshwar et al teaches: The image forming apparatus according to claim 1, wherein, in a case where a specific capability of the print service corresponds to a plurality of capabilities and a prohibition condition is different among the plurality of capabilities, the different prohibition condition is not included in a prohibition condition suitable for the print service [p0008, p0018-p0021 (A prohibition setting different among the capabilities may be applied to the super capabilities file of the virtual printer group.  However it may not be included in an individual capability file of a particular printer that possesses no such corresponding setting.)].  Therefore, given Kitagata in view of Armstrong et al’s teaching on generating printer setting based on its capability data and prohibition items and Someshwar et al’s disclosure on updating a prohibition setting associated with a printer, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to include/update a prohibition condition for a printer which possesses the corresponding prohibition/capability condition for compatibility purpose.

	Regarding claim 11, the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 11 has been analyzed and rejected with regard to claim 5.

7.	Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kitagata (US Pub: 2013/0148155) and Armstrong et al (US Pub: 2013/0293924); and in further view of Kinoshita et al (US Pub: 2012/0224222).
Regarding claim 6, the rationale applied to the rejection of claim 1 has been incorporated herein.  Kitagata in view of Armstrong et al does not generate a prohibition condition upon start-up.  In the same field of endeavor, Kinoshita et al teaches: The image forming apparatus according to claim 1, further comprising a generation unit configured to generate a prohibition condition of a plurality of print services in response to start-up of the image forming apparatus [p0091, p0092 (User designates a change upon start-up of the printer.)].  Generating capability/prohibition data upon operating a printer has been well practiced in the art as prescribed by Kinoshita et al.  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to start up prohibition/capability data generation upon a preset condition such as starting operation on a printer for operation efficiency. 

Regarding claim 12, the rationale applied to the rejection of claim 7 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claim 6.

Contact
8.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674